PHILLIPS, Circuit Judge
(concurring).
It is my opinion that the amount which the city should pay, in the event it elects to purchase the engine, should be arrived at by determining the reasonable value of the engine at the time of its delivery to the city, adding thereto the reasonable value of the use of the engine by the city during the period used and deducting therefrom a reasonable depreciation for that period, and the amount of the payments made by the city. Since, however, the computation of the amount as directed by Judge HUX-MAN’S opinion is not likely to result in the city paying a greater amount than it would pay under the above formula, I concur.